Cockrell, J.,
(dissenting.)
Stripped to its last analysis the majority opinion holds chat the specific power to regulate the location of earth closets by necessary inference destroys the power to prescribe a locality in which they may be used.
That earth closets in cities are tolerated at all only by reason of some necessity, financial or otherwise, and that they may be prohibited under the most ordinary general grant of power must be admitted. The correlative power to force sewer connection, but the positive form of the same power, is declared by the Supreme Court of the United States in the recent Valdosta case, cited in the majority opinion, to be “the commonest exercise of the police power” by a municipality.
It is true that in the charter granted in 1907, after conferring the specific power to regulate the location of these closets, the legislature gave detailed powers as to the enforcement of regulations looking to their comparative cleanliness and sanitation, and also provided that the municipality might issue bonds to enable it to put in water works and a sewerage system. The legislature knew that this would take time, and that the city would not in all probability be completely supplied with sewers *63in many, many years, so provision looking to the immediate future was made, so that these necessary evils might be permitted when located beyond the sewer limit®, and for this reason thought it sufficient to authorize the city to regulate the “location” of these closets.
I cannot believe that the Mernaugh case rightly read, forces us thus far, and if it does, then the sooner its binding authority be questioned by the court that rendered, it, the better for the State.